Title: To Thomas Jefferson from George Jefferson, 10 December 1800
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir,
Richmond 10th. Decr. 1800.

The price of Tobacco having continued stationary from the date of my last until a few days past, and having then rather declined, on receipt of intelligence that it had become so very dull in Philadelphia & New York that scarcely any sales were made, and of course that the prices in those places were merely nominal; I concluded, in compliance with your instruction, to make sale of yours—which I did accordingly to Macmurdo & Fisher of this place at 6 dollars payable the first of April next.this information would have been given you some days sooner, but that I was called out of Town immediately after making the sale, on a very mournful occasion.
This sale I am rather apprehensive may be somewhat below your expectation, but as the House to whom I made it is perfectly safe, and, as perfectly pointed in complying with their engagements, I did not think myself justifiable in letting the opportunity slip; and especially when I took into consideration a circumstance with which you are not acquainted: which is this—that in a falling market it is a very rare thing indeed to meet with any one who is considered to be entirely safe, who will give an extra price in consideration of a long credit. indeed at any time since the great fall in the price of Tobacco, it has not been a very usual thing for persons of undoubted credit to give more on time, than is barely adequate to the outlay of money.
I am Dear Sir Your Very humble servt.

Geo. Jefferson



I included in the sale the Hhd which was received in lieu of the one which was lost of the former crop.
G.J.

